Case 2:20-cv-07215-JDE Document 16 Filed 03/04/21 Page 1 of 1 Page ID #:32




 1                                                           JS-6

 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                             EASTERN DIVISION
11   ALISA GAIL REED-WEST,            ) Case No.: 2:20-cv-07215-JDE
                                      )
12                                    ) ORDER OF DISMISSAL
               Plaintiff,             )
13                                    )
         vs.                          )
14                                    )
     ANDREW SAUL,                     )
15                                    )
     Commissioner of Social Security, )
16                                    )
               Defendant.             )
17                                    )

18            Pursuant to the parties’ Stipulation (Dkt. 15), the above captioned matter
19   is dismissed with prejudice, each party to bear its own attorney’s fees and
20   costs.
21
22   DATED: March 04, 2021
23                                          __________________________
                                            JOHN D. EARLY
24                                          United States Magistrate Judge
25
26

                                              -1-
